Citation Nr: 0329490	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently 
assigned a 50 percent evaluation.

2.	Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1968 through September 1971.  He served in 
Vietnam from June 1969 through June 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO), which 
increased an evaluation for PTSD from 30% to 50% but denied a 
total rating based upon individual unemployability.  


REMAND

The Appellant's representative recently submitted a letter 
from a VA Staff Psychiatrist dated in March 2003 without 
waiver of jurisdiction, which indicated that the veteran's 
PTSD is "severe."  It does not appear that the RO has 
considered this March 2003 VA psychiatrist's statement or 
issued a Supplemental Statement of the Case.  The Appellant 
was last examined by VA in May 2001, at which time his PTSD 
was diagnosed with a Global Assessment of Functioning (GAF) 
scale score of 55, which is indicative of "moderate 
impairment."   The file is therefore inconsistent in regard 
to VA's current assessment of the veteran's PTSD-related 
impairment.  Initial review by the RO is needed.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

With respect to procedural matters, there has been a 
significant change in the law during pendancy of this appeal.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law was generally considered 
to be applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before that date but not yet 
final as of that date; the Board assumes that the VCAA is 
applicable in the instant case.   See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-
2100 (2000).   

38 U.S.C.A. 5103(a) requires VA to specifically advise the 
veteran as to what evidence is to be provided by VA, and what 
evidence is to be provided by the veteran.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    There is 
nothing in the file to indicate that the veteran was sent a 
comprehensive VCAA letter.   

Accordingly, this case is REMANDED to the RO for the 
following:

1.	The RO must review the file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
applicable cases and statutes.  

2.	The RO should obtain clinical records of 
treatment rendered by the VA staff 
psychiatrist who wrote in March 2002.  
The veteran should be contacted to 
provide names and addresses of any 
additional treating mental health 
professionals.  To the extent information 
is needed from him concerning dates and 
places of treatment, it should be 
requested.  The record should show all 
attempts to obtain records.  
Specifically, however, the VA clinical 
records should be obtained.

3.	Thereafter, but whether records are 
obtained or not, the RO should arrange a 
VA psychiatric evaluation of the veteran 
to determine the current severity of his 
PTSD.  The examiner should review the 
claims folder.  The examiner should 
specifically indicate the extent of the 
veteran's PTSD symptoms so that the 
provisions of 38 C.F.R. § 4.130 
(Diagnostic Code 9411) may be applied.  
The examiner should conduct all indicated 
tests and report the findings in terms of 
the appropriate criteria.  The examiner 
should determine a current Global 
Assessment of Functioning (GAF) score, 
with an explanation of the score's 
meaning in the context of the applicable 
functioning criteria.  Finally, the 
examiner should render an opinion as to 
the extent that the veteran's PTSD 
contributes to his overall disability and 
the extent to which it interferes with 
his ability of maintain substantial and 
meaningful employment.    

4.	After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate the 
claims based upon the patient's current 
PTSD profile and all other service-
connected disabilities as indicated.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he received further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




